Citation Nr: 1739683	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  17-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota 


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1974 to July 1976.  He died in March 2011.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota. 

The appellant was a witness at the Veteran's widow's hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  At that hearing the Board took testimony on other issues, in addition to that listed above.  However, as discussed below, the Board did not have jurisdiction over the accrued benefits issue at that time.

The Board notes that the claims of whether new and material evidence sufficient to reopen the previously denied claims of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1151, as well as the claim of entitlement to service connection for a psychiatric disability are addressed in a separate Board decision with the Veteran's widow as the appellant of record. 


FINDING OF FACT

The appellant has not filed a Substantive Appeal (VA Form 9) in response to the August 2016 Statement of the Case denying entitlement to accrued benefits. 



CONCLUSION OF LAW

The appeal as to the issue of entitlement to accrued benefits is dismissed.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement, a Statement of the Case, and a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  In the instant case, no Substantive Appeal has been filed by the appellant in response to the August 2016 Statement of the Case.  In this regard, a VA Form 9 was received in March 2017 from the Veteran's widow, who has other pending claims before the Board, and was erroneously attributed to the appellant for purposes of certification.  The appellant does not assert that the March 2017 Form 9 was submitted on his behalf, nor does he identify any specific errors of fact or law in the April 2016 decision or the August 2016 Statement of the Case.  

Although Percy v. Shinseki, 23. Vet. App. 37 (2009), dictates that VA may waive any issue of timeliness in the filing of a Substantive Appeal, the fact that no substantive appeal has been filed in this case renders the question of a waiver moot.  See Mason v. Brown, 8 Vet.App. 44, 56 (1995) (holding that the Board's decision that the claimant had not completed his appeal was not clearly erroneous where the record on appeal did not indicate that he had filed a Substantive Appeal); Cuevas v. Principi, 3 Vet.App. 542 (1992) (holding that where the claimant did not perfect his appeal by filing a Substantive Appeal, the RO decision had become final).  Thus, the Board need not consider whether VA's actions led the appellant to believe this matter was on appeal.

As such, the Board finds that the requirements for a perfected appeal have not been met and the appeal is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

ORDER

The appeal is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


